Citation Nr: 0305716	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  94-14 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than August 16, 
1991, for the grant of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant had active military service from August 1969 to 
March 1971. 
  
This case initially came to the Board of Veterans' Appeals 
(Board) by means of an October 1991 rating decision rendered 
by the Nashville, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied, inter alia, service 
connection for PTSD.  

In July 1997, the Board remanded this issue to RO for further 
development.  Thereafter, the RO issued an August 1998 rating 
decision that awarded service connection for PTSD with 
assignment of a 70 percent disability rating effective from 
August 16, 1991.  

The veteran expressed disagreement with the effective date 
assigned for service connection for this disability and the 
RO issued a January 1999 rating decision that denied an 
effective date prior to August 16, 1991, for the award of 
service connection for PTSD.  The veteran appealed this 
decision to the Board which issued a March 2001 decision 
denying an earlier effective prior to August 16, 1991, for 
the award of service connection for PTSD.  

The veteran appealed the March 2001 Board decision to the 
Untied States Court of Appeals for Veterans Claims (Court).  
In a June 2002 Order, the Court vacated the prior Board 
decision and remanded the claim to the Board for 
readjudication.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for PTSD was 
received by the RO on June 26, 1989. 
  
2.  A July 1989 deferred rating decision determined that a VA 
psychiatric examination was needed before the claim for 
service connection for PTSD could be evaluated. 
  
3.  A November 1989 deferred rating decision determined that 
the evidence of record was not sufficient to evaluate the 
claim of service connection for PTSD 
  
5.  A March 12, 1991, VA letter to the appellant informed him 
that because he had failed to report for VA examinations in 
August 1989, September 1989, and October 1989, no further 
action was taken on his claim of entitlement to service 
connection for PTSD, as the evidence of record was not 
sufficient to evaluate. 
  
6.  Service connection for PTSD was denied by an October 1991 
rating decision and the veteran appealed. 
  
7.  After receiving notification of the October 1991 rating 
decision, the appellant continued to prosecute his claim for 
service connection for PTSD until an August 1998 rating 
decision granted service connection and a 70 percent rating 
for the disorder, with an effective date of August 16, 1991. 
  
    
CONCLUSION OF LAW
  
An effective date of June 26, 1989, is warranted for the 
grant of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.114(a)(3), 3.304(f), 3.400(a) (2002). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2002); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has duties to 
notify and to assist claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
the benefit sought on appeal, development as to this matter 
to comply with the VCAA would serve no useful purpose, but 
would needlessly delay appellate review and final disposition 
of this issue on appeal.

The appellant asserts that the June 26, 1989, claim he filed 
for entitlement to service connection for PTSD was not denied 
by the RO until its October 1991 rating decision, and that, 
therefore, the effective date for the grant of service 
connection for the disorder should be June 26, 1989.  He 
argues that the evidence shows that the RO did not deny the 
claim after he failed to report for examinations scheduled in 
August 1989, September 1989, and October 1989, but rather 
deferred a decision as to the claim.  For the reasons set 
forth below, the Board finds that the evidence supports his 
contentions.  Accordingly, an effective date of June 26, 
1989, is warranted for the award of service connection for 
PTSD.  

The effective date for the grant of direct service 
connection, as defined in 38 C.F.R. § 3.4(b) (2002) is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.400(a) & 3.400(b)(2) (2002).  
The Court has held that evidence submitted after the original 
date of claim may be used to establish that the claimed 
disability existed at the date of claim for purposes of 
fixing an appropriate effective date.  McGrath v. Gober, 14 
Vet. App. 28 (2000); Woods v. Gober, 14 Vet. App. 214 (2000).  
  
Service personnel records show that the veteran had active 
military service in Vietnam from October 1970 to January 
1971.  His military occupational specialty was light weapons 
infantry.  He served as a machine gunner with C Company, 1st 
Battalion (Airmobile), 502 Infantry Brigade, 101st Airborne 
Division.  He was awarded the Combat Infantryman Badge (CIB).   

In May 1989, the veteran sought VA psychiatric treatment with 
complaints of depression, agitation, and periodic panic 
attacks since March 1989.  He was diagnosed with 
anxiety/depression.  The following month, on June 16, 1989, a 
VA psychologist evaluated the veteran.  The psychologist 
noted that the veteran had served as an infantryman in 
Vietnam in 1970 and was exposed to heavy combat "trying to 
stay alive."  The veteran referred stress in his life, some 
of which resulted from combat memories and the feelings that 
these memories provoke.  However, he reported that he had 
"conquered this."  The evaluating psychologist recorded an 
impression of rule out PTSD and anxiety related to physical 
symptoms.  Further evaluation of the veteran's symptoms of 
PTSD was recommended.  

A claim of entitlement to service connection for PTSD was 
received by the RO on June 26, 1989.  The veteran wrote that 
he would like to "open a claim for PTSD, as I have all the 
symptoms associated with this Psychological Disorder." 

 A July 1989 deferred rating decision determined that a VA 
psychiatric examination was needed before the claim for 
service connection for PTSD could be evaluated.    The 
appellant failed to report for VA psychiatric examinations 
scheduled in August 1989, September 1989, and October 1989.  
However, the evidence suggests that the correspondence 
informing him of the scheduled examinations may have been 
sent to a wrong address.  

A November 1989 deferred rating decision determined that the 
evidence of record was not sufficient to evaluate the claim 
of service connection for PTSD.  It was noted that the 
veteran had failed to report for VA examination. 
  
Medical records from a private psychologist, P. C. Bartlett, 
Ph.D., dated in April 1990, indicate the appellant had PTSD 
and major depression, without any explanation or analysis of 
those diagnoses. 
  
A March 12, 1991, VA letter to the appellant informed him 
that because he had failed to report for VA examinations in 
August 1989, September 1989, and October 1989, no further 
action was taken on his claim of entitlement to service 
connection for PTSD, because the evidence of record was not 
sufficient to evaluate the claim. 
  
An August 8, 1991, VA outpatient treatment record shows that 
the veteran had a diagnosis of PTSD. 

The appellant submitted a statement received by VA on August 
16, 1991, regarding a claim that he filed in June 1989.  
Thereafter, service connection for PTSD was denied by an 
October 1991 rating decision.  After receiving notification 
of the October 1991 rating decision, the veteran perfected an 
appeal. 
 
A January 1992 VA outpatient treatment record notes a 
diagnosis of chronic anxiety neurosis.  

A February 1992 medical statement from Dr. Bartlett indicated 
that the appellant had undergone 11 psychotherapy sessions 
with him between March 1990 and June 1990, and that after the 
first interview he had felt the appellant was suffering from 
major depression with a moderately severe constellation of 
symptoms and PTSD associated with his combat service in 
Vietnam.  Subsequent medical statements from Dr. Bartlett, in 
1992 and 1993, also diagnosed PTSD, with a September 1993 
statement relating the PTSD to combat service in the Vietnam 
War. 
  
An October 1992 medical statement from a VA staff 
psychologist indicated that diagnoses to be considered 
regarding the appellant's psychiatric symptomatology included 
conversion disorder and somatization disorder. 
  
A February 1998 examination performed for VA compensation and 
pension purposes by the private psychologist, Dr. Bartlett, 
(and signed by a physician) indicated that the appellant was 
suffering from PTSD resulting from his combat service in the 
Vietnam War. 

In March 1998, the RO received a statement from the appellant 
that described the in-service stressors to which he related 
his PTSD.  These stressors included participation in 
firefights, involvement in rocket attacks, and being around 
wounded soldiers.  

An August 1998 rating decision granted service connection as 
the evidence showed that the veteran had a diagnosis of PTSD 
that an examining psychologist has attributed to the 
veteran's in-service combat experiences.  The RO awarded a 70 
percent rating for the disorder, and assigned an effective 
date of August 16, 1991.  The RO found that the veteran's 
claim for service connection was received on that date.    
  
In general, service connection may be granted for disability 
resulting from disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Under a prior version of the regulation concerning service 
connection for PTSD, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

This regulation was revised in June 1999, effective from 
March 1997, and the revised version provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a 
diagnosis under DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).

After carefully reviewing the claims file, the Board finds 
that the evidence does not establish that the claim for 
service connection for PTSD filed by the appellant in June 
1989 was denied until the RO issued the October 1991 rating 
decision.  The evidence shows that the veteran perfected a 
timely appeal of this denial to the Board.  Following remand 
by the Board, the veteran's claim for service connection 
remained open until this benefit was granted by the August 
1998 rating decision.  

Although an effective date of August 16, 1991, was initially 
awarded for the grant of service connection for PTSD, as set 
forth above, the veteran's June 26, 1989, claim remains open 
and the veteran continued to prosecute his claim for service 
connection.  Therefore, an effective date of June 26, 1989, 
is warranted as this is the date that the RO received the 
veteran's claim for service connection.  38 C.F.R. § 3.400 
(2002).


ORDER

An effective date of June 26, 1989, is granted for the award 
of service connection for PTSD.  


		
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

